 
LOCK-UP AGREEMENT


_____________, 2012


Ladies and Gentlemen:


           The undersigned is a current or former director, executive officer or
beneficial owner of shares of capital stock, or securities convertible into or
exercisable or exchangeable for the capital stock (each, a “Company Security”)
of Valor Gold Corp., a Delaware corporation (the “Company”).


1.           Lockup.  For other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned agrees, for the
benefit of the Company, that, during the period beginning on the date hereof and
ending twenty - four (24) months thereafter (the “Lockup Period”), the
undersigned will not directly or indirectly, (i) offer, sell, offer to sell,
contract to sell, hedge, pledge, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase or sell (or announce any offer, sale, offer of sale, contract of sale,
hedge, pledge, sale of any option or contract to purchase, purchase of any
option or contract of sale, grant of any option, right or warrant to purchase or
other sale or disposition), or otherwise transfer or dispose of (or enter into
any transaction or device that is designed to, or could be expected to, result
in the disposition by any person at any time in the future), any Company
Security, beneficially owned, within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), by the
undersigned on the date hereof or hereafter acquired or (ii) enter into any swap
or other agreement or any transaction that transfers, in whole or in part,
directly or indirectly, the economic consequence of ownership of any Company
Security, whether or not any such swap or transaction described in clause (i) or
(ii) above is to be settled by delivery of any Company Security.


2.    Permitted Transfer.  Notwithstanding the foregoing, the undersigned (and
any transferee of the undersigned) may transfer any Company Security: (i) as a
bona fide gift or gifts, provided that prior to such transfer the donee or
donees thereof agree in writing to be bound by the restrictions set forth
herein, (ii) to any trust, partnership, corporation or other entity formed for
the direct or indirect benefit of the undersigned or the immediate family of the
undersigned, provided that prior to such transfer a duly authorized officer,
representative or trustee of such transferee agrees in writing to be bound by
the restrictions set forth herein, and provided further that any such transfer
shall not involve a disposition for value, (iii) to non-profit organizations
qualified as charitable organizations under Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended, or (iv) if such transfer occurs by operation
of law, such as rules of descent and distribution, statutes governing the
effects of a merger or a qualified domestic order, provided that prior to such
transfer the transferee executes an agreement stating that the transferee is
receiving and holding any Company Security subject to the provisions of this
Letter Agreement. For purposes hereof, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.
 
 
 

--------------------------------------------------------------------------------

 

 
5.           Governing Law. This Letter Agreement shall be governed by and
construed in accordance with the laws of the State of New York.


6.           Miscellaneous. This Letter Agreement will become a binding
agreement among the undersigned as of the date hereof.  This Letter Agreement
(and the agreements reflected herein) may be terminated by the mutual agreement
of the Company and the undersigned, and if not sooner terminated, will terminate
upon the expiration date of the Lockup Period. This Letter Agreement may be duly
executed by facsimile and in any number of counterparts, each of which shall be
deemed an original, and all of which together shall be deemed to constitute one
and the same instrument. Signature pages from separate identical counterparts
may be combined with the same effect as if the parties signing such signature
page had signed the same counterpart. This Letter Agreement may be modified or
waived only by a separate writing signed by each of the parties hereto expressly
so modifying or waiving such agreement.


[SIGNATURE PAGES FOLLOW]
 
 
 

--------------------------------------------------------------------------------

 
 
Very truly yours,
 
 
                                                               






Number of shares of Common Stock owned: ________


Other Company Securities owned: ___________


Certificate Numbers: _____________________________


Accepted and Agreed to:


Valor Gold Corp.




By:                                                               
        Name:
        Title:
 